64 U.S. 476 (____)
23 How. 476
THE UNITED STATES, APPELLANTS,
v.
JAMES MURPHY.
THE UNITED STATES, APPELLANTS,
v.
EMANUEL PRATT.
Supreme Court of United States.

They were argued by Mr. Stanton for the appellants.
Mr. Justice CAMPBELL delivered the opinion of the court.
The appellees in these suits were respectively confirmed in their claims to land in the valley of the Sacramento river.
Their applications were made to Micheltorena in 1844; and upon a reference, Captain Sutter reported that the land was vacant. Upon the advice of the secretary, further action was deferred until the Governor could visit that portion of the Department, and leave was given to the petitioner to occupy the land until that time.
In December of that year, the "general title" to Sutter was issued, and in 1845 or 1846, after the deposition of Micheltorena *477 as Governor, Sutter gave copies of that title to the petitioners. In the testimony of Sutter, in the case of Pratt, he says "that he applied for the paper a few weeks before the couriers arrived with it; that duplicates were sent to him, and that it was designed as a bounty to the soldiers who had served under him, for their services in the war."
We have already expressed our opinion upon the merits of this title in several cases, during this and the last term; and it remains only to say that the decrees of the District Court must be reversed, and the causes remanded, with directions to the District Court to dismiss the petition in each.